ACCEPTED
                                                                                        12-15-00121-CV
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                   5/20/2015 3:36:52 PM
                                                                                          CATHY LUSK
                                                                                                 CLERK

                           CASE NO. 12-15-00121-CV

  GARRY L. ROLLINS and                   §     IN THE COURT OF APPEALS
                                                                   FILED IN
  CARLA D. ROLLINS                       §                  12th COURT OF APPEALS
                                         §                       TYLER, TEXAS
                                                            5/20/2015 3:36:52 PM
                                         §
                                                                 CATHY S. LUSK
  VS.                                    §       12TH JUDICIAL DISTRICT
                                                                     Clerk
                                         §
  TEXAS COLLEGE and MPF                  §
  INVESTMENTS, LLC                       §
  d/b/a “A-1 RENT ALL”                   §               TYLER, TEXAS

          NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

        Appellee, Texas College, designates Dallas W. Tharpe of Yarbrough

Wilcox, PLLC, as additional counsel in this case. Trey Yarbrough will remain as

counsel in this matter.

        Counsel for all parties are hereby advised of this entry of appearance upon

service of this notice.

                                             Respectfully Submitted,

                                             /s/ Dallas W. Tharpe
                                             Trey Yarbrough
                                             Bar No. 22133500
                                             trey@yw-lawfirm.com
                                             Dallas W. Tharpe
                                             Bar No. 24052036
                                             dallas@yw-lawfirm.com
                                             Yarbrough Wilcox, PLLC
                                             100 E. Ferguson, Suite 1015
                                             Tyler, Texas 75702
                                             903-595-3111 office
                                             903-595-0191 fax

                                             Attorneys for Texas College
                             CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this motion and the proposed

order were served on all counsel of record via the Court’s filing system on May 20,

2015.

                                                    /s/Dallas W. Tharpe
                                                    Dallas W. Tharpe




DEFENDANT TEXAS COLLEGE’S NOTICE OF APPEARANCE - PAGE 2